The petition contains no allegations of fact indicating that relator has been prejudiced by the acts complained of; that any electors have been deprived of the right to remonstrate; that offices of members of the board of education of the consolidated school district were unlawfully created; and that there was a usurpation of such offices. Therefore, the demurrer is sustained and, relator not desiring to plead further, a writ of ouster and induction denied.
Judgment for respondents.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, TAFT and FAUGHT, JJ., concur. *Page 283